Name: 2011/836/CFSP: Political and Security Committee Decision BiH/18/2011 of 2Ã December 2011 on the appointment of an EU Force Commander for the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  Europe
 Date Published: 2011-12-15

 15.12.2011 EN Official Journal of the European Union L 332/10 POLITICAL AND SECURITY COMMITTEE DECISION BiH/18/2011 of 2 December 2011 on the appointment of an EU Force Commander for the European Union military operation in Bosnia and Herzegovina (2011/836/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2004/570/CFSP of 12 July 2004 on the European Union military operation in Bosnia and Herzegovina (1), and in particular Article 6(1) thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2004/570/CFSP, the Council authorised the Political and Security Committee (PSC) to take further decisions on the appointment of the EU Force Commander. (2) By Decision 2009/836/CFSP (2), the PSC appointed Major General Bernhard BAIR as EU Force Commander for the European Union military operation in Bosnia and Herzegovina. (3) The EU Operation Commander has recommended to appoint Brigadier General Robert BRIEGER as the new EU Force Commander for the European Union military operation in Bosnia and Herzegovina. (4) The EU Military Committee has supported the recommendation. (5) In accordance with Article 5 of the Protocol (No 22) on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications. (6) The Copenhagen European Council on 12 and 13 December 2002 adopted a Declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those Member States which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS ADOPTED THIS DECISION: Article 1 Brigadier General Robert BRIEGER is hereby appointed EU Force Commander for the European Union military operation in Bosnia and Herzegovina. Article 2 This Decision shall take effect on 6 December 2011. Done at Brussels, 2 December 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 252, 28.7.2004, p. 10. (2) OJ L 299, 14.11.2009, p. 17.